Case 2:18-cv-10029-VAP-MAA Document 72 Filed 02/11/20 Page 1 of 2 Page ID #:470
     Case 2:18-cv-10029-VAP-MAA Document 72 Filed 02/11/20 Page 2 of 2 Page ID #:471




 1                  EVENT                CURRENT DATE (ECF 49)                 NEW DATE
 2    Last date to amend pleadings       Monday, August 5, 2019         Unchanged (but see ECF 63)
 3    Last date to conduct ADR           Monday, January 13, 2020       Tuesday, August 25, 2020
 4    procedure
 5    Initial expert disclosures         Monday, January 27, 2020       Monday, October 12, 2020
 6     Rebuttal expert disclosures       Monday, February 10, 2020      Monday, November 2, 2020
 7    All discovery cutoff               Monday, February 24, 2020      Monday, November 16,
 8                                                                      2020
 9    Last date for hearing non-         Monday, April 13, 2020         Monday, December 14, 2020
10    discovery motions
11    Pre-trial conference (hearing on   Monday, May 11, 2020           Monday, February 1, 2021
12    MILs)
13    Trial date (jury)                  Tuesday, May 19, 2020          Tuesday, February 9, 2021
14
15    IT IS SO ORDERED
16
17
      DATED: February 11, 2020                               _____ _______________________
18
                                                             Virginia A. Phillips
19                                                           Chief United States District Judge
20
21
22
23
24
25
26
27
28

                                                      2
                                                                     Case No. 2:18-cv-10029-VAP(MAAx)
